Title: To James Madison from David Humphreys, 28 December 1801 (Abstract)
From: Humphreys, David
To: Madison, James


28 December 1801, Madrid. No. 299. Transmits information just received from Swedish chargé that three Swedish frigates arrived at Málaga on 20 Dec. and after making some repairs they will proceed to blockade Tripoli. Hopes this measure will reduce the Barbary powers to reason. Reports that the American consul at Málaga has complained that American vessels arriving there have been placed under rigorous quarantine, notwithstanding their clean bills of health. Has given Pinckney all papers relating to the subject, including original certificates of health from New York port officers for a vessel put in quarantine. Hopes Pinckney soon will be well enough to be presented at court and to attend to public business. Mentions rumor that marriages will take place between the prince of Asturias and princess of Naples and between the prince of Naples and infanta Isabella, linking the Spanish and Neapolitan royal families. Encloses resolution of the Spanish council of war that calls for printing all papers relating to the case of the American ship Eliza, a measure calculated to continue the case twelve months longer.
 

   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC 2 pp.; marked duplicate; in a clerk’s hand, signed by Humphreys. Enclosure (1 p.; in Spanish) is a “Sentence passed by the Supreme Council of War in the case of the Ship Eliza, Elisha Turner Mr.,” 19 Dec. 1801. The Eliza of Boston had been detained at Algeciras on 13 June 1797 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 5:40).

